Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “ Agreement ”) is entered into as of May 2, 2017 (the “ Effective Date ”), by and among BioLargo, Inc., a Delaware corporation (“BioLargo”), and BioLargo Development Corp., a California corporation (“BDC” and collectively with BioLargo, “ Company ”), whose address is 14921 Chestnut St., Westminster, CA 92683, and Dennis P. Calvert (“ Executive ”), an individual, with reference to the following: A.Executive has been the President and Chief Executive Officer of the Company since 2002; B.Executive and the Company entered into an employment agreement dated April 30, 2007, as amended December 28, 2012 (the “2007 Employment Agreement”); B.Executive and Company desire to enter into a new employment agreement on the terms and subject to the conditions set forth in this Agreement. C.This Agreement replaces the 2007 Employment Agreement. Accordingly, the parties agree as follows: 1. EFFECTIVE DATE AND TERM . Unless sooner terminated as provided in this Agreement, including as a result of Company’s early termination of this Agreement as provided in Section4 below, the Company shall employ Executive for a term commencing on the Effective Date and expiring on the fifth (5th ) anniversary of the Effective Date (the “ Expiration Date ”). This Agreement shall in all respects terminate on the Expiration Date, except for those obligations of either party that are expressly stated to continue after such time or by nature will continue after such time. The period beginning on the Effective Date and ending on the earlier of the Expiration Date or the date Executive’s employment under this Agreement actually terminates is referred to as the “ Term .” 2. POSITION AND DUTIES . General Duties . Executive shall serve the Company as its President and Chief Executive Officer, and in such capacity shall be one of the Company’s senior executive officers. Executive’s duties shall be consistent with such position. In carrying out his duties, Executive shall use Executive’s best efforts, skills, judgment and abilities, and shall at all times promote Company’s interests and perform and discharge well and faithfully, those duties. Executive shall report directly to the Company’s Board of Directors. In acting on Company’s behalf, Executive shall observe and be governed by all of Company’s rules and policies. During the Term, the Company shall cause to have Executive be nominated for election as a director to serve on its Board of Directors. Full Time Employment . At all times during the Term, Executive shall devote Executive’s full business time, attention and energies to Company’s business, and shall furnish services for Company and for its subsidiaries, affiliates and divisions. During the Term, Executive shall not engage in any activity that would materially interfere with or adversely affect Executive’s performance of Executive’s duties under this Agreement or which could reasonably be expected to be competitive with or adverse to the business of Company or any of its subsidiaries, affiliates or divisions. - 1 - Place of Performance . In connection with Executive’s employment under this Agreement, Executive shall be based at Company’s office located in Westminster, California. 3. COMPENSATION . “ Compensation ”
